FINAL REJECTION (REISSUE OF U.S. PATENT 9,436,320)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	4
VI. PRIOR ART CITED HEREIN	5
VII. RESPOSNE TO ARGUMENTS	5
VIII. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)	7
IX. CLAIM REJECTIONS – 35 USC § 112, FIRST PARAGRAPH (NEW MATTER)	8
X. CLAIM REJECTIONS UNDER 35 U.S.C. §§ 102 AND 103 – NOW WITHDRAWN	9
XI. CLAIM OBJECTIONS – IMPROPER CLAIM MARKUPS	9
XII. CONCLUSION	10

I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/437,985 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“Actual Filing Date”). 
	The Instant Application is a broadening reissue application of U.S. Patent No. 9,436,320 (“Patent Under Reissue”) titled “DISPLAY DEVICE UNIT.”   The Patent Under Reissue was filed on August 19, 2013 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 13/969,993 (“Non-Provisional Application”) and issued on September 6, 2016 with claims 1-8 (“Originally Patented Claims”). 
 	On September 24, 2020, a non-final Office action was issued (“Sep 2020 Non-Final Rejection”).

 	This Office action addresses the Dec 2020 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 9-28 are currently pending (“Pending Claims”).
 	Claims 9-28 are currently examined (“Examined Claims”).
 	Claims 1-8 are canceled.
Regarding the Examined Claims and as a result of this Office action:
 	Claims 9-28 are rejected under 35 U.S.C. § 251 (see Section VIII below).
	Claims 9-28 are rejected under 35 U.S.C. § 112, first paragraph (see Section IX below).
 	

V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d) to Korean application No. 10-2012-0144601 (“Foreign Application”). To the extent the disclosure of the Foreign Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of December 12, 2012, which is the filing date of the Foreign Application. Based upon a review of the Non-Provisional Application and its prosecution history, the Examiner concludes that Applicants have not perfected their claim for foreign priority. See MPEP §214.
 	AIA  Status. Because the instant application does not contain a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the pre-AIA  “First to Invent” provisions will govern this proceeding. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	

VI. PRIOR ART CITED HEREIN
 	The following prior art patent is cited herein:
 	U.S. Patent 7,583,811 (“Wada ‘811”).
 		

VII. RESPOSNE TO ARGUMENTS
 	In response to the previous rejections of claims 9-28 under 35 U.S.C. § 251 as being based on a defective declaration, Applicant has submitted a supplemental declaration in an attempt to rectify the previously-identified deficiencies with the original declaration. The supplemental declaration is also deficient for the reasons given below in Section VIII, and therefore, the § 251 rejections have been maintained.
 	In response to the previous rejection of independent claim 9, Applicant has amended claim 9 to denote that the display device includes “a thin film transistor substrate having a plurality of thin film transistors” and that “all portions of the first adhesive overlap the thin film transistor substrate of the display device in a plan view.”
 	This amendment is sufficient to overcome the previous § 102 rejection of claim 9 over Wada ‘811. Wada ‘811 does not appear to disclose or suggest the adhesive (623, FIG. 6) overlaps the display device (611) in a plan view, as claimed. 
 	However, the amendment does not appear to be supported by the specification and therefore constitutes new matter. Specifically, Applicant references FIG. 9 in the Patent Under Reissue as illustrating the limitation that all portions of the first adhesive overlap the thin film transistor substrate of the display device in a plan view. 
 	FIG. 9 illustrates an elevation view (i.e., a cross-sectional side view) of the claimed display device, rather than a plan view (i.e., an overhead view). Accordingly, the illustration in FIG. 9 does not support the added “overlap” limitation inasmuch as, from an elevation view, it cannot be determined whether the first adhesive overlaps the TFT substrate of the display device in a plan view. For these reasons, new matter rejections of claims 9-28 appear below in Section IX.



VIII. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 9-28 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251. 
The reissue declaration filed with this application is defective because it fails to identify at least one appropriate error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.
 	In particular, the declaration identifies new claims 9-28 as broadened claims but fails to identify an appropriate broadening aspect of those claims. The declaration asserts that “patented claims 1-8 fail to claim at least a first vibration space and a first adhesive.”
 	The declaration is deficient because it does not identify at least one pending claim that is broader than all of the originally patented claims. Furthermore, the declaration does not identify how any of the pending claims are broader than all of the originally patented claims. Rather, the declaration merely states that the original claims fail to recite “a first vibration space and a first adhesive.” This statement implies that the pending claims are narrower than the originally patented claims because they now claim elements that were not previously claimed. For these reasons, the supplemental declaration does not comply with 35 U.S.C. § 251 and 37 CFR § 1.175. See MPEP § 1414 for further guidance on the requirements for a reissue declaration.
 	Appropriate correction is required.


IX. CLAIM REJECTIONS – 35 USC § 112, FIRST PARAGRAPH (NEW MATTER)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-28 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), 1st  paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventors, at the time the application was filed, had possession of the claimed invention.
	The amendment of claim 9 accompanying the Dec 2020 Response does not appear to be supported by the specification and therefore constitutes new matter. Claim 9 has been amended to recite that “all portions of the first adhesive overlap the thin film transistor substrate of the display device in a plan view.” Applicant references FIG. 9 in the Patent Under Reissue as illustrating the limitation that all portions of the first adhesive overlap the thin film transistor substrate of the display device in a plan view. 
FIG. 9 illustrates an elevation view (i.e., a cross-sectional side view) of the claimed display device, rather than a plan view (i.e., an overhead view). Accordingly, the illustration in FIG. 9 does not support the added “overlap” limitation inasmuch as, from an elevation view, it cannot be determined whether the first adhesive overlaps the TFT substrate of the display device in a plan view.
 	The specification of the Patent Under Reissue has been reviewed, and it does not appear to disclose that the first adhesive overlaps the TFT substrate of the display device in a plan view, as claimed. FIG. 1 illustrates a perspective view of the display device, but it does not show the placement of adhesive in respect to the liquid crystal panel 75, which includes a TFT substrate.
 	For these reasons, claim 9 and all claims dependent therefrom do not comply with the written description requirement because they include new matter not supported by the original specification of the Patent Under Reissue.
 	Appropriate correction and/or clarification is required.  


X. CLAIM REJECTIONS UNDER 35 U.S.C. §§ 102 AND 103 – NOW WITHDRAWN
	The current amendment to claim 9 is sufficient to overcome the previous § 102 rejection over Wada ‘811. Wada ‘811 does not appear to disclose or suggest the adhesive (623, FIG. 6) overlaps the display device (611) in a plan view, as claimed. FIG. 6 of Wada ‘881 illustrates a side view of a display device so it does not illustrate the adhesive overlapping the TFT substrate of the display device, as is now claimed. Furthermore, Wada ‘811 does not appear to disclose such a limitation elsewhere in the figures or written specification. 
 	For this reason, the previous §§ 102 and 103 rejections based on Wada ‘811 are withdrawn.


XI. CLAIM OBJECTIONS – IMPROPER CLAIM MARKUPS
37 C.F.R. § 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 	(1) The matter to be omitted by reissue must be enclosed in brackets; and 
 	(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

 	Amended claims 9, 13, 21, and 23 are objected to because they are improperly marked up. All matter to be added or deleted by reissue must be indicated by underlining and bracketing, respectively, in accordance with Rule 173(d). Furthermore, all changes must be made in respect to the claim language appearing in the Patent Under Reissue. Appropriate correction is required.
	Please note that for new claims, changes with respect to previous versions should not be shown. For instance, the bracketed language to be omitted from new claims 9, 13, 21, and 23 should not appear in the claim since all changes are to be made in respect to the original patent (and not previous versions of newly added claims). See MPEP § 1453(V)(D).


XII. CONCLUSION
Applicant’s amendment submitted within the Dec 2020 Response necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992